IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             :   No. 2095 Disciplinary Docket No. 3
                                             :
STEPHEN C. SMITH                             :   Board File Nos. C3-14-9 and C3-14-233
                                             :
                                             :   Attorney Registration No. 36521
                                             :   (Clinton County)



                                        ORDER



PER CURIAM:



                                  th
              AND NOW, this 7          day of October, 2014, upon consideration of the

Certificate of Admission of Disability by Attorney that the respondent is suffering from a

disabling condition which makes it impossible for him to prepare an adequate defense

to allegations of professional misconduct, it is hereby

              ORDERED that Stephen C. Smith is immediately transferred to inactive

status pursuant to Rule 301(e), Pa.R.D.E., for an indefinite period and until further Order

of the Court, and he shall comply with Rule 217, Pa.R.D.E. All pending disciplinary

proceedings shall be held in abeyance, except for the perpetuation of testimony and the

preservation of documentary evidence.